Citation Nr: 0934557	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-00 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of trauma to the right acromioclavicular joint with 
degenerative joint disease (right (major) shoulder 
disability), evaluated as 30 percent disabling from February 
27, 2003.

2.  Entitlement to an effective date prior to February 9, 
2009, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1968 to May 
1971, including service in the Republic of Vietnam from March 
1970 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that increased the evaluation of the 
Veteran's right shoulder disability to 30 percent, effective 
February 27, 2003, 100 percent effective April 29, 2003, and 
20 percent effective August 1, 2003; and a September 2004 
rating decision that denied entitlement to a TDIU.  The 
Veteran perfected an appeal to the Board challenging the 30 
percent rating for his right shoulder disability and the 
effective date assigned by the RO for the TDIU award.  

The of entitlement to TDIU prior to February 9, 2009, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant; therefore, his right 
shoulder is his major extremity.

2.  From February 27, 2003, to February 8, 2009, the 
Veteran's right shoulder disability was not manifested by 
range of motion of the arm limited to 25 degrees from the 
side, and did not manifest any ankylosis of the 
scapulohumeral articulation, loss of head of the humerus, 
nonunion of the humerus, or fibrous union of the humerus.

3.  From February 9, 2009, the Veteran's right shoulder 
disability is manifested by limitation of motion 25 degrees 
from the side.

4.  The medical evidence shows that the Veteran's left 
shoulder disability is not productive of a fibrous union, 
nonunion or the loss of the head of the left humerus.

5.  The objective range of motion findings affirmatively show 
that the Veteran does not have left shoulder ankylosis, and 
there is no medical evidence showing that his scapula and 
humerus move as one piece.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right (major) shoulder disability were not been met prior 
to February 9, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5200-03 (2008).

2.  The criteria for a 40 percent rating for the right 
(major) shoulder disability have been met since February 9, 
2009. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5201 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative of any information, and 
any medical or lay evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. Reg. 23,373 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

The Veteran was notified in letters sent in June 2004, July 
2004 and June 2006 that he could submit evidence showing his 
right shoulder disability had increased in severity.  He was 
informed that evidence of an increase in severity could be 
submitted in the form of statements from his doctor 
containing physical and clinical findings, the results of 
laboratory tests or x-rays, and lay statements from 
individuals who could describe the manner in which the 
disability had become worse.  The Veteran was told to inform 
the RO of dates of treatment at VA facilities so those 
records could be obtained, and that if he had not been 
recently examined or treated, he could submit his own 
statement indicating the frequency and severity of symptoms 
and additional disability caused by the conditions.  
Additionally, the Board points out that the Veteran received 
this notice prior to the initial AOJ decision in this matter.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the Vetearn received 
notice by letters sent in March 2006 and June 2008.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all the identified 
VA treatment records.  VA's duty to assist includes the 
responsibility to obtain any relevant records from the SSA.  
See 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see 
also Moore v. Shinseki, No. 2007-7306 (Fed. Cir. February 10, 
2009).  In this regard, all the SSA records have been 
obtained.
 
The appellant was afforded VA medical examinations in June 
2004, August 2004, November 2007, February 2009 and March 
2009.  Neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings, however are appropriate when there are distinct time 
periods with different ratable symptoms can be identified.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Even so, diagnostic codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 
7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69.  In a report of a VA Compensation and Pension 
(C&P) joints examination, dated in July 2006, the Veteran was 
noted to be right hand dominant.  Thus, the ratings of the 
Veteran's upper extremity disabilities are to be made on the 
basis of the right upper extremity being the major extremity.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation is to be rated as follows: 
favorable ankylosis, with abduction to 60 degrees, can reach 
mouth and head, 30 percent for the major shoulder and 20 
percent for the minor shoulder; intermediate ankylosis, 
between favorable and unfavorable, 40 percent for the major 
shoulder and 30 percent for the minor shoulder; unfavorable 
ankylosis, abduction limited to 25 degrees from side, 50 
percent for the major shoulder and 40 percent for the minor 
shoulder.  A Note provides that the scapula and humerus move 
as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of 
the humerus.  Malunion of the humerus with moderate deformity 
is rated as 20 percent for the major shoulder and 20 percent 
for the minor shoulder; malunion of the humerus with marked 
deformity is rated as 30 percent for the major shoulder and 
20 percent for the minor shoulder.  Recurrent dislocations of 
the humerus at the scapulohumeral joint, with infrequent 
episodes, and guarding of movement only at the shoulder 
level, are rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder; recurrent dislocations of the 
humerus at the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements, are rated as 30 percent 
for the major shoulder and 20 percent for the minor shoulder.  
Fibrous union of the humerus is rated as 50 percent for the 
major shoulder and 40 percent for the minor shoulder.  
Nonunion of humerus (false flail joint) is rated as 60 
percent for the major shoulder and 50 percent for the minor 
shoulder.  Loss of head of the humerus (flail shoulder) is 
rated as 80 percent for the major shoulder and 70 percent for 
the minor shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of 
the clavicle or scapula.  Malunion of the clavicle or scapula 
is rated as 10 percent for the major and minor shoulder.  
Nonunion of the clavicle or scapula without loose movement is 
rated as 10 percent for the major and minor shoulder; 
nonunion of the clavicle or scapula with loose movement is 
rated as 20 percent for the major and minor shoulder.  
Dislocation of the clavicle or scapula with loose movement is 
rated as 20 percent for the major and minor shoulder.  
Diagnostic Code 5203 provides an alternative rating based on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a. 

As noted above, the Veteran's right shoulder disability is 
evaluated as 30 percent disabling under Diagnostic Code 5201.  
However, in order to afford the Veteran the maximum rating, 
the Board will review other potentially applicable Diagnostic 
Codes to determine their applicability in this case.

From February 27, 2003, to February 8, 2009

After a careful review of the record, the Board finds that 
the Veteran's right shoulder disability warrants no more than 
30 percent rating from February 27, 2003, to February 8, 
2009.  

A May 2003 private medical report reflects that the Veteran 
underwent a Mumford distal clavulectomy and acrioplasty to 
treat his longstanding right shoulder impingement syndrome 
and acromioclavicular joint pain.  The pre and post-operative 
diagnoses were acromioclavicular joint arthritis and 
impingement syndrome.

The June 2004 VA examination report shows forward flexion to 
95 degrees, and passive external and internal rotation of 80 
and 90 degrees, respectively.  The July 2006 VA examination 
report shows forward flexion to 90 degrees, active abduction 
to 100 degrees, active internal and external rotation to 
approximately 40 degrees in each direction (passive shoulder 
range of motion showed forward flexion  to approximately 110 
degrees, abduction to 120 degrees, and passive internal and 
external rotation to approximately 80 and 90 degrees, 
respectively).  The November 2007 VA examination report 
showed active flexion against gravity to 180 degrees without 
pain, active abduction against gravity to 120 degrees with 
pain but no additional loss of motion due to pain, and active 
internal and external rotation to 90 degrees without pain.  
Even considering pain and the DeLuca factors, the objective 
range of motion findings contained in these VA examinations 
do not meet the standard for the next higher rating.  
Further, when pain is considered, such as during flare-ups, 
even limitation of motion of the right arm to midway between 
the side and shoulder level would warrant no more than a 30 
percent rating.

In addition, in the absence of any evidence or allegation of 
ankylosis or fibrous union, nonunion or the loss of the head 
of the humerus, consideration of this disability under 
Diagnostic Codes 5200 and 5202 is not warranted.  Further, 
the maximum evaluation under Diagnostic Code 5203 is 20 
percent, and there are no other potentially applicable 
diagnostic codes under which to evaluate this disability.

From February 9, 2009

Upon review of the record, the Board finds that the Veteran's 
right shoulder disability warrants a 40 percent evaluation 
under Diagnostic Code 5201, effective February 9, 2009.

In reaching this determination, the Board notes that the 
February 2009 VA examination shows forward flexion to 50 
degrees on active and passive range of motion, and abduction 
to 20 degrees, both limited by pain and guarding.  He was 
unable to rotate at all internal rotation or external 
rotation.  The Vetearn indicated that his right shoulder 
condition had worsened after he injured it while lifting 
furniture sometime in November 2008.  VA treatment records 
prior to February 2009 show that his abduction was limited to 
90 degrees.  In light of the foregoing, the Board concludes 
that the Veteran's current right shoulder disability, 
especially when pain and functional impairment is considered, 
most closely approximates the criteria for a 40 percent 
rating under Diagnostic Code 5201, effective the date of the 
February 2009 VA examination, when such findings were made.

The Board has also considered whether a higher rating is 
warranted under any other applicable Diagnostic Code.  The 
Board, however, finds that given the range of motion findings 
cited above, the record is devoid of any evidence of 
ankylosis of the scapulohumeral articulation such as to 
implicate Diagnostic Code 5200.   In this regard, the Board 
highlights that the Court, citing Dorland's Illustrated 
Medical Dictionary (28th ed. 1994), has repeatedly recognized 
that, at least for VA compensation purposes, ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury or surgical procedure."  See Colayong v. 
West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995). In addition, as above, in the absence 
of any evidence or allegation of ankylosis or fibrous union, 
nonunion or the loss of the head of the humerus, 
consideration of this disability under Diagnostic Codes 5200 
and 5202 is not warranted.  Further, the maximum evaluation 
under Diagnostic Code 5201 is 40 percent, and there are no 
other potentially applicable Diagnostic Codes under which to 
evaluate this disability.  Thus, consideration of those codes 
would not beneficial to the Veteran.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201; see also Deluca.  

Extraschedular consideration

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Rating Schedule contemplates 
that there will be industrial impairment as a result of a 
service-connected disability and the evidence does not show 
that due to his right shoulder condition the Veteran has a 
unique disability picture that is not addressed by the rating 
criteria.  In fact, the impairment due to his disability is 
addressed by the schedular criteria discussed above.  There 
is also no indication that he has frequently been 
hospitalized to treat his right shoulder disability or 
suffers from marked interference with employment beyond that 
contemplated in the above rating.  Thus, there is no basis 
for referral of the case for consideration of an 
extraschedular disability evaluation.  See Thun v. Peake, 22 
Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

An evaluation in excess of 30 percent from February 27, 2002, 
to February 8, 2009,  for the right shoulder disability is 
denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 40 percent rating, but no more, the 
right shoulder disability is granted, effective February 9, 
2009.

REMAND

Also before the Board is the Veteran's claim of an earlier 
effective date for TDIU prior to February 9, 2009.  For the 
reasons set forth below, the Board unfortunately finds that 
this issue must be remanded for further development.

Here, the Veteran filed his TDIU claim in June 2004.  On that 
form, he reported that he last worked in May 2001.  At the 
August 2004 VA examination, the examiner stated that the 
Veteran was unemployable at the time of the examination due 
to his right shoulder disability, tinnitus and hearing loss.  
However, the Veteran was not in receipt of a combined 70 
percent rating for his disabilities, nor did he have a 60 
percent rating for a single disability, until June 12, 2006.  
A July 2006 VA treatment note shows that his disabilities 
have impacted his ability to perform his occupation as 
lineman, from which he had retired, but did not conclude that 
the Veteran was unemployable due to his service-connected 
disabilities.  The SSA records show that the Veteran was not 
determined to be unemployable to his service-connected and 
nonservice-connected disabilities.  Subsequently, the Veteran 
was determined to be disabled in February 2009 due to a 100 
percent hearing loss.  Because the evidence appears to be 
conflicting, it is unclear to the Board whether the Veteran 
was unemployable as of June 12, 2006, as required to satisfy 
the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  
The Board finds that a VA retrospective medical opinion 
addressing the Veteran's unemployability is necessary prior 
to final adjudication of the claim.  See Chotta v. Peake, 22 
Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 
(2008).

As to the entitlement to TDIU prior to June 12, 2006, even 
when the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, a TDIU may be granted on an extraschedular basis in 
exceptional cases when the Veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disability. 38 C.F.R. §§ 3.321(b), 4.16(b).  
Here, in an August 2004 VA examination report, a VA examiner 
opined that the Veteran's acromioclavicular trauma, hearing 
loss and tinnitus, in addition to joint disease of 
glenohumeral joints, rendered him unemployable.

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, 
the United States Court of Appeals for Veterans Claims 
(Court), citing its decision in Floyd v. Brown, 9 Vet. App. 
88,94-97 (1995), held that the Board cannot award a TDIU 
under 38 C.F.R. § 4.16(b) in the first instance because that 
regulation requires that the RO first submit the claim to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  Indeed, in Bowling, the Court 
reversed the Board only to the extent that the Board 
concluded that the Veteran "was ineligible for 4.16(b)-TDIU 
consideration."  ld.  In this case, the RO did not submit the 
Veteran's TDIU claim to the Director of Compensation and 
Pension for extraschedular consideration.  As such, this 
matter must be remanded so that, if not rendered moot, the RO 
can do so. 

Accordingly, this claim is REMANDED for the following action:

1.  The claims file should be reviewed by an 
appropriate VA examiner who must opine as to 
whether it was at least as likely as not that 
the Veteran was unable to secure or follow a 
substantially gainful occupation due to his 
service-connected disabilities prior to 
February 2009.  All findings and conclusions 
should be set forth in a legible report.

2.  The RO should readjudicate the claim.  In 
doing so, the RO must consider whether to 
refer the Veteran's TDIU claim to the Under 
Secretary for Benefits or to the Director of 
Compensation and Pension Service for extra-
schedular consideration.  38 C.F.R. 
§ 4.16(b).

3.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations.  The Veteran and his 
representative must be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


